UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1729



FNU IRWINA,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-423-293)


Submitted:    December 12, 2005            Decided:   January 10, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aria Shariati, SHARIATI AND ASSOCIATES, P.C., Washington, D.C., for
Petitioner. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fnu Irwina, a native and citizen of Indonesia, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

affirming without opinion the Immigration Judge’s order denying her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).              Irwina contends that

the Board and Immigration Judge erred in finding her ineligible for

withholding of removal and relief pursuant to CAT.

           “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”         Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To qualify for protection under the Convention Against Torture, a

petitioner bears the burden of demonstrating that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.”           8 C.F.R. § 1208.16(c)(2) (2005).

Having conducted our review, we conclude that substantial evidence

supports the finding that Irwina failed to meet these standards.

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              PETITION DENIED


                                      - 2 -